UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1429


HIGHLAND CONSTRUCTION MANAGEMENT SERVICES, LP; JOSEPH L.
BANE, JR.,

                    Debtors - Appellants,

             v.

WELLS FARGO BANK, N.A., for the benefit of Jerome Guyant IRA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:16-cv-01503-LMB-IDD)


Submitted: October 26, 2017                                  Decided: November 3, 2017


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Campbell, CAMPBELL FLANNERY P.C., Leesburg, Virginia; Christopher L.
Rogan, ROGANMILLERZIMMERMAN, PLLC, Leesburg, Virginia, for Appellants.
Neil D. Goldman, GOLDMAN & VAN BEEK P.C., Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Highland Construction Management Services, LP, appeals from the district court’s

order affirming the bankruptcy court’s order granting summary judgment to Wells Fargo

Bank, f/b/o James Guyant IRA, on Highland’s complaint seeking “recharacterization” of

a prior transaction between the parties.    The bankruptcy court properly found that,

because the nature and character of the transaction was ligated in prior state court

proceedings between the same parties, Highland’s claim was barred by res judicata. See

Va. Sup. Ct. R. 1:6(a). We have reviewed the record on appeal, as well as the parties’

briefs, and we find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Highland Constr. Mgmt. Servs., LP v. Wells Fargo Bank, N.A., No.

1:16-cv-01503-LMB-IDD (E.D. Va. Mar. 20, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2